PER CURIAM.
James Edward Ellerbe appeals the district court’s orders denying his motion for a court order, denying his supplemental motion for a court order, denying his second supplemental motion for a court order, and denying his motion for a downward *693departure. We have reviewed the record and find no reversible error. Accordingly, we affirm the orders of the district court. See United States v. Ellerbe, No. CR-97-100 (E.D.N.C. Aug. 30, 2002; filed Nov. 5, 2002 & entered Nov. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.